DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the application filed on 05-08-2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05-08-2019 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restriction	
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a belt, classified in A41F9/002.
II. Claims 12-14, drawn to a method of using a belt, classified in A61F5/0028.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be use into too many different than the method as claim such as the staggered holes do not happen in the method of using. Thus, the method of using can be used in different belt such as the two prongs belt.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. In this instant case: the invention have acquired a separate status in the art in view of their different classification.
A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. In this instant case: the invention have acquired a separate status in the art due of their recognized divergent subject matter.
A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with William O’Sullivan on 05-26-2021 a provisional election was made without traverse to prosecute the invention of I, claims 1-.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by H. Miller (1,100,389).
Regarding claim 1, Miller discloses a belt comprising: 
a strap having a first end and a second end opposite the first end (Fig 1); 

5a second row of holes that extends in the longitudinal direction near the first end of the strap, wherein the second row is parallel to the first row, wherein the holes in the first row are offset in the longitudinal direction from the holes in the second row (Fig 1, member 2 on the side); 
10a buckle comprising a frame and a prong, coupled to the second end of the strap, and wherein the buckle is configured such that when the first end of the belt is passed through the frame of the buckle, the prong of the buckle can be moved into either a first position to physically engage a hole in the first row of holes or a second position to physically engage a hole in the second row of holes (as seen in Figs 3-5, col 1, lines 95-110, the first position could be with the prong straight up, and the second position could be with the prong at a diagonal).  
Regarding claim 2, Miller discloses the holes in the first row of holes are staggered relative to the holes in the second row of holes (Fig 2, member 2).  
Regarding claim 3, Miller discloses the prong, the frame, and the strap are configured to enable 20the prong to be moved between at least the two different positions (as seen in Figs 1-5 that the belt can be worn in too many different positions such as the first position could be with the prong straight up, and the second position could be with the prong at a diagonal, col 1, lines 79-110).  
Regarding claim 9, Miller discloses the prong the buckle has one and only one prong (Figs 1-5, member 4).
Regarding claim 11, Miller discloses the belt is capable of a weight lifting belt. Thus, It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. a belt) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Miller teaches a belt, as presently claimed, that would be capable of being used as weight lifting belt.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over H. Miller (1,100,389) as applied to claim 1 above, and further in view of A. A. Schmidt (3,566,454).
Regarding claim 4, Miller teaches all of the limitations of claim 1 except the frame comprises: an end bar at a first end of the frame; and12Attorney Docket No. 45218-6100 an anchor bar at a second end of the frame that is opposite the first end of the frame, wherein the prong is physically attached to, and able to swing about, the end bar of the frame.  
Schmidt teaches a buckle, capable to use for a belt, having an end bar at a first end of the frame (Fig 2, member 30); and12Attorney Docket No. 45218-6100 an anchor bar at a second end of the frame that is opposite the first end of the frame (Fig 2, member 32), wherein the prong is physically attached to (Fig 2, member 20), and able to swing about, the end bar of the frame (col 2 lines 52-60).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the belt of Miller by using Schmidt buckle in order to allow the prong swing back and forth and therefore better fit to a user since the prong can swing, it can fit into both lines of staggered holes which is halt of the normal hole distance.  
Regarding claim 5, the modified belt Miller-Schmidt teaches all of the limitations of claim 4 and Schmidt further teaches the prong comprises: a first end that defines a circular opening, through which the end bar passes; and a second end that can be positioned to pass through one of the holes in the first row of holes or the second row of holes and rest against the anchor bar of the frame (col 2, lines 52-60).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the belt of Miller by using Schmidt prong in order to allow the prong swing back and forth and therefore better fit to a user since the 
Regarding claim 6, the modified belt Miller-Schmidt discloses a portion of strap at the first end of the belt is wrapped around the end bar of the frame, and wherein the prong extends through a notch in the wrapped- around portion of the strap (Miller, Figs 1-5).  
Regarding claim 7, the modified belt Miller-Schmidt teaches all of the limitations of claim 6 and Schmidt further teaches the prong is able to laterally pivot, or slide along the end bar, 15between the first position and the second position (col 2 lines 52-60).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the belt of Miller by using Schmidt prong in order to allow the prong swing back and forth and therefore better fit to a user.  
Regarding claim 8, the modified belt Miller-Schmidt teaches all of the limitations of claim 7 and Schmidt further teaches the first end of the prong is coupled to the end bar sufficiently loosely and the notch is sufficiently large to allow the prong to laterally pivot, or slide along the end bar, between the first position and the second position (col 2 lines 52-60).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the belt of Miller by using Schmidt prong in order to allow the prong swing back and forth and therefore better fit to a user since the prong can swing, it can fit into both lines of staggered holes which is halt of the normal hole distance  
 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over H. Miller (1,100,389) as applied to claim 1 above, and further in view of L. E. Cetrone (3,171,409).
Regarding claim 10, Miller teaches all of the limitations of claim 1 except the strap has a thickness between 3 millimeters and 15 millimeters, and at least a portion of the strap has a width that is between 30 millimeters and 125 millimeters.
Cetrone teaches a belt having a strap has a thickness between 3 millimeters and 15 millimeters (col. 2, lines 17-22), and at least a portion of the strap has a width that is between 30 millimeters and 125 millimeters (col 2, lines 45-50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the belt of Miller by using Cetrone suggestion for thickness and width as they are well-known in the art to provide a belt that fits a user. The ordinarily skilled artisan would understand that a belt should be dimensioned in such a way so as to be suitable for use.
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892 such as Stevens (2007/0094776) teaches a belt having one prong which can be insert into 3 different lines of holes, wherein the hole are staggered. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732